PECK, Judge,
concurring.
I write separately only because ever since my earliest contact with this case I have had a different feeling about Chamberlain’s activities than those expressed in the majority opinion. Chamberlain first sought and obtained legal advice from a source which we would be hard pressed to declare incompetent, then followed a procedure “government officials had consistently, if begrudgingly” recognized. Citronelle-Mobile Gathering, Inc., v. Edwards, 669 F.2d 717, 724 Temp.Emer.Ct.App.1982) (Pointer, J., concurring and dissenting). The fact that the advice was not egregiously erroneous is attested to by the four years which it took government officials to adopt a contrary position. I am similarly concerned with the majority’s reliance on United States v. Sutton, 795 F.2d 1040 (Temp.Emer.Ct.App.1986), cert. denied, — *32U.S. -, 107 S.Ct. 873, 93 L.Ed.2d 828 (1987), which involved criminal activity and overwhelming evidence of intentional wrongdoing, and which seems to me to be inappropriate. As a result, I am uncomfortable with an opinion which impugns Chamberlain’s ethics and procedures, but otherwise concur.